DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim 14 does not fall within at least one of the four categories of patent eligible subject matter because claim 14 recites “Computer program product for executing a method of claim 1.
The current Specs does not disclose what the “computer program product” is.  It does not associate it with any signal, software, or hardware. As examiner understands it, products of manufacture are patentable subject matter and have physical attributes.  Since there is no disclosure of what the “computer program product” is, it can be of disembodied data, or infrared signal which is not patentable subject matter.
Appropriate correction is required.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Valliath et al (US 2004/0130614) in view of Doyen et al (US 2015/0187326).
Claim 1, Valliath teaches a method comprising: 
providing a first terminal, comprising a first camera unit for capturing of at least visual input and a first head-mounted display; (Fig. 5: features of participant 510, such as eyes, mouth, face, hands, head etc. are captured by feature cameras 520, 550, and 550, while tracking equipment 530 is operable to track movement of these features.” and "According to an embodiment of the present invention, one or more of feature cameras 520, 540, 550, tracking equipment 530 and audio sensor 560 may be located in a head mounted display, such as an eyewear display”, and paragraph 41, "The capture and tracking elements illustrated in this drawings include first and second eye cameras 610, 620, face camera 630, microphone for capturing sounds made by the participant, and tracking equipment 650. Eye cameras 610 and 620 capture the movement of various eyes features, including pupil movement, blinks, and eyebrow movement. Face camera 630 can capture movement of the mouth, jaw, node, and head orientation." and "Finally, at block 870, a display element, such as a display screen or a head mounted display, displays the rendered images to the local participant.” [0034]); [[wherein the first head-mounted display comprises a OR code thereon that represents information about a shape of the first head- mounted display or that includes a link for downloading data representing the shape of the first head-mounted display = X1]];
providing a second terminal at least for outputting visual input, (FIG. 10, an illustration of a first participant at location 100, a second participant at location 200, and a virtual location 1000 is illustrated. In can be seen that, in this example, participants 1 

providing a server means, wherein said first terminal and said second terminal are connected via the server means for data exchange, (The captured data of participants 1 and 2 are is transmitted remotely using communications network 390. In a certain embodiment of the present invention, communications network 390 is a high bandwidth, low latency communications network. For instance, data may be communicated at 20 fps with a 150 mS latency over a standard Internet IP link", [0027] where participants exchange data, [0043], also Fig. 10.  Please note that the current Specs associates server to Internet), 

providing or capturing first basic image data or first basic video data of a head of a first person with the first camera unit, (Visual extracted feature data of the remote participant may be put together with a model of the remote participant (108, 158) that is stored and accessible to the processing element associated with the local participant. The stored model may be a two-dimensional or three-dimensional (3D) computer model upon which the received extracted feature data may be used to update the model. The model may additionally be just the head, bust or some larger model of 

capturing first process image data or first process video data of the head of said first person with the first camera unit while said first person wears the head-mounted display, (participants 1 and 2 at locations 100 and 200, respectively, are wearing head mounted displays through which they may both experience a virtual teleconference 1000 in which participant 1 1010 and participant 2 1020 both experience an mutual environment 1030 that is not real but which does make use of eye-to-eye contact and other telepresence features to greatly facilitate the virtual meeting", [0043]),

determining first process data sections of the first process image data or first process video data representing the visual appearance of the first head-mounted display, (Computer vision recognition subsystem 437, for instance, can extract and track movements of the head, mouth, pupils, eyelids, eyebrows, forehead, and other features of interest.ln some cases, computer vision recognition element 437 may use a local 3D model of the participant itself for feature tracking. [0035]);

generating a first set of modified image data or modified video data by replacing the first process data sections of the first process image data or first process video data by first basic data sections, wherein the first basic data sections are part of the first basic image data or first basic video data and are representing parts of the face of said person, in particularly the eyes of said first person.  (participants 1 and 2 at locations 100 and 200, respectively, are wearing head mounted displays through which they may both experience a virtual teleconference 1000 in which participant 1 1010 and participant 2 1020 both experience an mutual environment 1030 that is not real but which does make use of eye-to-eye contact and other telepresence features to greatly facilitate the virtual meeting.” and figure 10, participants 1010 and 1020, [0043]).
X1: Valliath does not teach the X1.  It is however well-known in the art that the QR code (Quick Response code) is a type of  matrix barcode invented in 1994 by the Japanese automotive company Denso Wave.  A barcode is a machine-readable optical label that contains information about the item to which it is attached. By obviousness, a simple modification such as to describe the first head-mounted display comprises a OR code thereon that represents information about a shape of the first head- mounted display or that includes a link for downloading data representing the shape of the first head-mounted display;

Doyen, [0039] teaches the head mounted display device 100 can detect, through the use of the sensor 102, if a display device (such as a screen), referenced 104, belongs to a field of view. In one embodiment, the detection can be performed by shape recognition. In this embodiment, the head mounted display device 100 comprises a processing unit that is able to execute a shape recognition algorithm. In another embodiment, the detection can be performed via the detection by the sensor 102 of data emitted by beacons, referenced 105, positioned around or inside the display device 104. These beacons 105 can also transmit to the head mounted device 100 data information related to the features of the display device (such as the size of the display device, the supported resolution(s), an operation state of the display device (on or off), etc.). While at least one beacon 105 belongs to the field of view, the head mounted display device 100 doesn't display data through the means 101. Hence, the head mounted display device 100 is off or in an idle state. In another embodiment, only one beacon 105 is associated with a display device 104. This beacon 105 can also be integrated in the display device 104 itself. In one embodiment the beacon 105 is a physical tag providing metadata. In another embodiment, such beacon 105 is an RFID tag and the sensor 102 comprises an RFID reader/detector. In another embodiment, such beacon 105 is a QR (Quick Response) code. In another embodiment, such beacon 105 is a LCD display device that is able to generate and display QR codes in function of the values of some features of the display device 104. Hence, in that case, the beacon 105 can be viewed as a dynamic QR code. 
Therefore, it would have been obvious to the ordinary artisan before the effective filing date to modify the teaching of Valliath to include the Doyen’s teaching/feature as a 
Claims 14 and 15 are similarly rejected as claim 1.

Claim 2,  (Currently Amended), Valliath teaches "The telepresence teleconferencing of the present invention is scalable to any number of participants. The functionality shown in FIG. 1 may be employed for each participant beyond Participant 1 and Participant 2 that is added to the virtual teleconference, subject to available memory and latency requirements, with stored model information about the added participants made available to each of the other participants in the teleconference to facilitate the generation of virtual representations or avatars of all remote participants in the teleconference to any given local participant.", and paragraph 43, "In can be seen that, in this example, participants 1 and 2 at locations 100 and 200, respectively, are wearing head mounted displays through which they may both experience a virtual teleconference 1000 in which participant 1 1010 and participant 2 1020, [0019]).



Claim 4, (Currently Amended), Valliath teaches (The telepresence teleconferencing of the present invention is scalable to any number of participants.’’, [0019] "As shown in virtual teleconference 1100 of FIG. 11, this virtual teleconference 1100 is attended by at least four participants 1110, 1120, 1130, and 1140", [0043]).

Claim 5, (Currently Amended), Valliath teaches “It is used by model update 480 to update the model of the participant at location 1 that is stored at block 483. In certain embodiments, model update block 480 performs a facial model update that uses facial data stored in 3-D model 483 to construct the virtual representation of participant 1", [0040]. Further FIG. 9, an example of a 3D model, as maybe stored locally to aid in the generation of an avatar representative of a remote participant, is illustrated. On the left side of the model is the wireframe, the vertices of which are stored in memory and define the geometry of the of the face of the remote participant", [0042]).

Claim 6, (Currently Amended), Valliath teaches “Decoder 465 passes decoded audio and extracted feature data of the participant at location 1 to sound element 473, view generation block 475 and model update block 480. Movement and orientation of participant 2, referred to as perspective data of participant 2, from head tracking element 470 and the audio data received from participant 1 are processed by sound block 473 to generate an audio component of a virtual representation of participant 
	Claim 7, (Currently Amended), Valliath teaches “Computer vision recognition element 437 has feature extraction 435 and feature tracking 440 processing of the head tracking and cued feature data provided by elements 420 and 425. The most important feature data contained in the captured data is extracted and will be transmitted for processing by the receiver 455 at a remote location 2. Computer vision recognition subsystem 437, for instance, can extract and track movements of the head, mouth, pupils, eyelids, eyebrows, forehead, and other features of interest. In some cases, computer vision recognition element 437 may use a local 3D model of the participant itself for feature tracking", [0035]).
	Claim 8, (Currently Amended), Valliath teaches “in the light side, the texture map of the face, which shows such things as skin texture, eye color, etc., is overlaid the basic geometry of the wireframe as shown to provide a more real and compelling view of the remote participant.", [0042]”.
	Claim 9, (Currently Amended), Valliath teaches ("Eye cameras 610 and 620 capture the movement of various eyes features, including pupil movement, blinks, and eyebrow movement. Face camera 630 can capture movement of the mouth, jaw, node, and head orientation. Microphone 640 can additionally be a boom microphone having a camera that looks at the participant's mouth. Tracking equipment 650 tracks these features over time. In FIG. 7, image capture flow 700 illustrates how the data captured by capture elements 610, 620, 630, 650 of image capture block 710 is then 
	Claim 10, (Currently Amended), Valliath teaches the feature in claims 1, 8 and 9).
Claim 11, (Currently Amended), Valliath teaches (Extracted feature data is additionally made available to view generation block 475 and model update block 480 by decoder 465. It is used by model update 480 to update the model of the participant at location 1 that is stored at block 483. In certain embodiments, model update block 480 performs a facial model update that uses facial data stored in 3-D model 483 to construct the virtual representation of participant, [0040]).


Claim 13, (Currently Amended), Valliath teaches via (FIG. 10, an illustration of a first participant at location 100, a second participant at location 200, and a virtual location 1000 is illustrated. In can be seen that, in this example, participants 1 and 2 at locations 100 and 200, respectively, are wearing head mounted displays through which they may both experience a virtual teleconference 1000 in which participant 1 1010 and participant 2 1020 both experience an mutual environment 1030 that is not real but which does make use of eye-to-eye contact and other telepresence features to greatly facilitate the virtual meeting. In this example, the environment 1030 is streamlined, having a conference table, a chair for each of the participants, and the participants themselves. lt is also envisioned that the virtual environment may include the virtual representations of participants set against a real backdrop of the location where they 
Claim 16. (New), Valliath teaches the feature of claim 16 via (Figs. 6, 9, 10 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is  rejected under 35 U.S.C. 103 as being unpatentable over Valliath in view of Gustafsson et al (US 2018/0225511).
Claim 12, Valliath does not detail “characterized in that eye tracking is  a near eye PCCR tracker, wherein said eye tracking is arranged on or inside the first head- mount display”.   
Gustafsson teaches “conventional sensor may capture images of a user's eye and the system may perform traditional Pupil Centre Corneal Reflection (PCCR) eye tracking, [0052, 0053, 0063, 0066]”.
Therefore it would have been obvious to the ordinary artisan to incorporate the teaching of Gustafsson into the teaching of Valliath for the purpose of achieving low power consumption, low latency, and a high frame (or sampling) rate.

		Response to Arguments
Applicant’s arguments with respect to the current claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651